Citation Nr: 0504650	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  02-17 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 
2001, for the grant of a 10 percent disability rating for 
removal of semilunar cartilage of the right knee, to include 
whether there was clear and unmistakable error (CUE) in the 
September 1978 rating decision which terminated a 10 percent 
rating.  

2.  Entitlement to an increased rating for removal of 
semilunar cartilage of the right knee, currently assigned a 
10 percent rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his cousin

ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2002, which granted a 10 percent rating for 
removal of semilunar cartilage of the right knee (previously 
characterized as post-operative medical meniscectomy of the 
right knee), effective June 28, 2001.  In June 2004 the 
veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

For reasons expressed below, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In a February 2002 rating decision, the RO granted a 10 
percent rating for the veteran's right knee disability, 
effective June 28, 2001, the date his claim for an increased 
rating was received.  In a notice of disagreement received in 
April 2002, the veteran said he disagreed with the rating 
decision.  Although his other comments, referring to a prior 
10 percent rating, led the RO to develop the appeal solely on 
the basis of entitlement to an earlier effective date for the 
10 percent rating assigned, he did not explicitly limit his 
disagreement to this issue.  Further, at his hearing before 
the undersigned, he clarified that he also intended to appeal 
the 10 percent rating.  However, he has not been furnished a 
statement of the case on this issue.  The veteran must be 
furnished a statement of the case addressing the issue, and 
he should also be advised that a timely substantive appeal 
(VA Form 9 or an equivalent writing) will be required for 
appellate review of the additional issues.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 
Vet. App. 433, 436 (1997).

With respect to the earlier effective date issue, the 
veteran's primary contention is that his 10 percent rating 
should not have been terminated in 1978.  He argues that he 
was never notified of the termination; that he never failed 
to report for an examination; and that the examination 
resulting in the reduction was less thorough than the 
examination on which the grant of a 10 percent rating was 
based.  These allegations raise the issue of whether there 
was CUE in the September 1978 rating decision which reduced 
the veteran's rating from 10 percent to noncompensable.  The 
question of CUE in the September 1978 rating decision is one 
that must be addressed in the first instance by the RO, not 
by the Board.  Furthermore, since the veteran's appeal is 
largely based on his contentions regarding the 1978 decision, 
the CUE question must be treated as part of the earlier 
effective date claim.   

In addressing this matter, the RO must consider the law and 
regulations in effect at the time of the 1978 rating 
decision.  At that time, pertinent regulations read as 
follows:  

Reduction in evaluation--compensation.  Where the 
reduction in evaluation of a service-connected 
disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
reduction will be made effective the last day of the 
month in which a 60-day period from date of notice to 
the payee expires.  The veteran will be notified at his 
or her latest address of record of the action taken and 
furnished detailed reasons therefor, and will be  given 
60 days for the presentation of additional evidence.  
38 C.F.R. § 3.105(e) (1978).

Disabilities which are likely to improve.  The 
provisions of paragraphs (a) and (b) of this section 
apply to ratings which have continued for long periods 
at the same level (5 years or more).  They do not apply 
to disabilities which have not become stabilized and 
are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities 
will warrant reduction in rating.  38 C.F.R. § 3.344(c) 
(1978).  

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest 
of the dates stated in this section.  . . .  

(g) Evaluation reduced [under 38 C.F.R. § 3.105] . . .  
(2) Compensation. Last day of month following 60 days 
after notice to payee. 

(h) Examination; failure to report.  See Sec. 3.655.  
38 C.F.R. § 3.501 (1978).

Discontinuance.  When a veteran without adequate reason 
fails to report for VA examination, . . . the awards to 
the veteran . . . will be discontinued, except as 
provided in paragraph (b) of this section [pertaining 
to static and prestabilization ratings], effective the 
date of last payment.  38 C.F.R. § 3.655(a) (1978).

Resumption; no change in evaluation.  When payments 
have been discontinued because of failure to report for 
examination, payments will be resumed effective the day 
following the date of last payment if the evidence 
clearly establishes that during the period of his 
failure to report the disability existed in the former 
compensable degree and the claim was not abandoned and 
the rating agency confirms and continues the prior 
evaluation.  38 C.F.R.  § 3.655(c) (1978).

Resumption; reduced evaluation.  If the examination 
shows a changed condition and the disability is no 
longer compensable in degree, the award will not be 
reopened for the period of discontinuance.  Except as 
to abandoned claims, if a lesser compensable degree of 
disability is shown the award will be resumed at the 
lower rate.  38 C.F.R. § 3.655(d) (1978).

In addition, as to consideration of an earlier effective date 
pursuant to 38 C.F.R. § 3.400(o)(2), the veteran's testimony 
is unclear as to whether he had treatment for his right knee 
condition during the year prior to his claim for an increased 
rating.  This matter should be clarified, and the veteran 
should be requested to submit any such records, or any other 
evidence which would enable VA to determine when any increase 
in disability actually occurred.

Accordingly, the appeal is REMANDED to the RO, via the AMC in 
Washington, DC, for the following action:

1.  The RO should provide the veteran and 
his representative with a statement of the 
case on the issue of entitlement to a 
rating higher than 10 percent for removal 
of semilunar cartilage of the right knee.  
He should also be informed that a timely 
substantive appeal (VA Form 9 or an 
equivalent writing) will be required for 
appellate review of this additional issue.  
Only if a substantive appeal is filed 
should this issue be returned to the 
Board.

2.  The veteran should be asked to 
identify all medical records, private or 
VA, showing treatment or evaluation of his 
right knee condition during the year prior 
to his increased rating claim, i.e., from 
June 2000 to June 2001, to include Dr. 
Russell in Lake Village, mentioned during 
the hearing.  He should be informed that 
the records received from Chicot Memorial 
Hospital do not show any such treatment.  
The RO should obtain any records 
identified by the veteran.

3.  The veteran should be asked to provide 
any other evidence of the condition of his 
knee from June 2000 to June 2001, such as 
statements from individuals regarding 
their personal observations of his knee 
condition.  He should also be requested to 
provide VA with any evidence in his 
possession that pertains to the claim.  

4.  The RO must adjudicate the matter of 
whether there was CUE in the September 
1978 RO decision which reduced a 10 
percent rating for post-operative medial 
meniscectomy of the right knee to 
noncompensable, effective August 1, 1978.  
To assist the RO in this determination, 
the pertinent regulations, as in effect in 
September 1978, are set forth above.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an earlier effective date for the 
assignment of a 10 percent rating for 
removal of semilunar cartilage of the 
right knee.  If the determination is not a 
full grant of benefits sought, the veteran 
should be provided with a supplemental 
statement of the case, which includes a 
discussion of the matter of whether there 
was CUE in the September 1978 rating 
decision which terminated his compensable 
evaluation.  He and his representative 
should be given an opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


